Citation Nr: 0600675	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include bipolar disorder and manic depression.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a  March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

In a January 2003 decision, the Board denied entitlement to 
service connection for a psychiatric disorder (to include 
bipolar disorder and manic depression), as well as denied 
entitlement to a rating in excess of 30 percent for 
bronchitis.  The veteran appealed the Board's  decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2004 Order, the Court granted a Joint 
Motion for Remand filed by the parties, vacating the Board's 
January 2003 decision as to the denial of service connection 
for psychiatric disorder, to include bipolar disorder and 
manic depression, and remanding that matter to Board for 
compliance with the Joint Motion.  Also in the February 2004 
Order, the Court dismissed the matter of the veteran's 
entitlement to a rating in excess of 30 percent for 
bronchitis.  

In April 2004, the Board remanded the matter to the RO for 
further action.  After accomplishing the requested action, 
the RO continued the denial of the claim and returned the 
matter to the Board for further appellate consideration.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

In November 2005, the Board received additional medical 
evidence that is pertinent to the veteran's claim.  The RO 
has not considered this evidence.  

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has not waived his right 
to preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).  

Later in November 2005, the Board wrote to the veteran and 
asked him whether he waived his right to have his case 
remanded to the RO for review of the new evidence submitted, 
or wanted to have the case remanded to the RO for review of 
the new evidence submitted.  In December 2005, the veteran 
responded by sending back to the Board a New Evidence 
Response Form on which he checked a box reflecting his 
request that the case be remanded to the RO for review of the 
new evidence submitted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the  following:

1.  The RO should consider the claim for 
service connection for psychiatric 
disability, to include bipolar disorder 
and manic depression, in light of the 
additional evidence submitted directly to 
the Board in November 2005.  

2.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative a SSOC 
that includes clear reasons and bases for 
the RO's determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


